         Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 1 of 41



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                 §
In re:                           §                            Chapter 11
                                 §
APPROACH RESOURCES INC., et al., §                            Case No. 19-36444 (MI)
                                 §
                                 §                            (Jointly Administered)
         Debtors. 1              §
                                 §

    DEBTORS’ MOTION FOR (I) ENTRY OF AN ORDER APPROVING (A) BID
PROCEDURES; (B) THE FORM AND MANNER OF NOTICE; (C) THE PROCEDURES
  FOR DETERMINING CURE AMOUNTS FOR EXECUTORY CONTRACTS AND
UNEXPIRED LEASES; AND (II) ENTRY OF AN ORDER APPROVING (A) THE SALE
OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL
LIENS, CLAIMS, ENCUMBRANCES AND INTERESTS; AND (B) THE ASSUMPTION
    AND ASSIGNMENT OF CERTAIN CONTRACTS AND UNEXPIRED LEASES

      A HEARING WILL BE CONDUCTED ON THIS MATTER ON JANUARY 7, 2020
      AT 2:00 PM IN COURTROOM 404, 4TH FLOOR, 515 RUSK STREET,
      HOUSTON, TX 77002. IF YOU OBJECT TO THE RELIEF REQUESTED, YOU
      MUST RESPOND IN WRITING, SPECIFICALLY ANSWERING EACH
      PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE DIRECTED BY
      THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE CLERK OF
      THE BANKRUPTCY COURT WITHIN TWENTY-ONE DAYS FROM THE
      DATE YOU WERE SERVED WITH THIS PLEADING. YOU MUST SERVE A
      COPY OF YOUR RESPONSE ON THE PERSON WHO SENT YOU THE
      NOTICE; OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
      UNOPPOSED AND GRANT THE RELIEF REQUESTED.



         Approach Resources Inc. and its debtor affiliates, as debtors and debtors in possession in

the above-captioned chapter 11 cases (collectively, the “Debtors” or the “Company”), file this

Motion for (i) Entry of an Order Approving (a) Bid Procedures; (b) the Form and Manner of



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116.



BID PROCEDURES AND SALE MOTION                                                                              PAGE 1
511851.000057 22869076.15
             Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 2 of 41



Notice; (c) the Procedures for Determining Cure Amounts for Executory Contracts and Unexpired

Leases; and (ii) Entry of an Order Approving (a) the Sale of Substantially All of the Debtors’

Assets Free and Clear of All Liens, Claims, Encumbrances and Interests; and (b) the Assumption

and Assignment of Certain Contracts and Unexpired Leases (the “Bid Procedures and Sale

Motion”). 2

                                                   Jurisdiction

                    1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

    §§ 157 and 1334 and the Order of Reference to Bankruptcy Judge from the United States District

    Court for the Southern District of Texas, dated May 24, 2012. This matter is a core proceeding

    pursuant to 28 U.S.C. § 157(b)(2).

                    2.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                    3.      The statutory and other bases for the relief requested in the Bid Procedures

    and Sale Motion are sections 105(a), 363(b), 365, 503(b) and 507(a)(2) of title 11 of the United

    States Code (the “Bankruptcy Code”), as complemented by Rules 2002, 6004, and 6006 of the

    Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Bankruptcy Local

    Rules.

                                                   Background

                    4.      On November 18, 2019 (the “Petition Date”), each of the Debtors

    commenced with the Court a voluntary case under chapter 11 of the Bankruptcy Code. The

    Debtors are authorized to continue to operate their business and manage their properties as debtors

    in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. These chapter 11



2
   In support of the Bid Procedures and Sale Motion, the Debtors incorporate the Declaration of Sergei Krylov in
Support of Debtors' Chapter 11 Proceedings, First Day Motions, and Designation as Complex Chapter 11 Cases (the
“First Day Declaration”) [Dkt. No. 18]. All capitalized terms not expressly defined herein shall have the same meaning
as ascribed in the First Day Declaration or the Bid Procedures, as applicable.



BID PROCEDURES AND SALE MOTION                                                                                PAGE 2
511851.000057 22869076.15
          Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 3 of 41



    cases have been consolidated for procedural purposes only and are being jointly administered

    pursuant to Bankruptcy Rule 1015(b) [Dkt. No. 15].

                    5.      No party has requested the appointment of a trustee or examiner. The Office

    of the United States Trustee (the “U.S. Trustee”) has not appointed any statutory committees.

                    6.      Additional information regarding the Debtors’ business, capital structure,

    and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

    First Day Declaration.

                                            Preliminary Statement

                    7.      The Debtors seek to maximize the value of the Debtors’ assets (the

    “Assets”) for the benefit of the Debtors’ estates and all parties in interest. To that end, the Debtors

    have been evaluating, and continue to evaluate, all of their strategic options with the input of their

    key constituents, including the Prepetition Lenders. These options include, without limitation,

    (a) a sale of all or a portion of the Assets; or (b) a reorganization and/or recapitalization of the

    Debtors.

                    8.      By this Motion, the Debtors are taking a crucial step in developing and

    evaluating those alternatives—specifically, they are asking for approval of a marketing process

    that would enable them to solicit bids on the Assets, while also maintaining the flexibility to

    solicit proposals to reorganize and/or recapitalize the Debtors. The Debtors are willing to

    entertain all viable proposals, in consultation with the Agent 3 and, at present, have not committed

    to any particular path.




3
 As used herein, the term “Agent” shall mean: (a) at all times prior to the Court’s entry of the DIP Order (as defined
below), the Prepetition Agent (as defined in the Cash Collateral Order (as defined below)), and (b) at all times
subsequent to the entry of the DIP Order, the DIP Agent (as defined in the DIP Order).



BID PROCEDURES AND SALE MOTION                                                                                PAGE 3
511851.000057 22869076.15
          Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 4 of 41



                    9.      At this juncture, the Debtors are filing this Motion in order to comply with

    the milestones set forth in the Interim Order (i) Authorizing the Debtors to Use Cash Collateral;

    (ii) Granting Adequate Protection; (iii) Modifying the Automatic Stay; (iv) Scheduling a Final

    Hearing; and (v) Granting Related Relief [Dkt. No. 32] (the “Cash Collateral Order”), which

    require, among other things, that the Debtors (a) file the Bid Procedures and Sale Motion within

    twenty (20) days of the Petition Date; (b) obtain entry of an order, with terms and substance

    reasonably acceptable to the Prepetition Agent, approving bid and sale procedures for the sale of

    substantially all of the Debtors’ Assets (the “Bid Procedures”) no later than fifty (50) days after

    the Petition Date; (c) obtain a Bid Deadline (as defined below) within ninety (90) days of the

    Petition Date; and (d) obtain entry of the Sale Order within ten (10) days of the Bid Deadline. 4

A.        The Form APA and the Bidding Process

                    10.     After substantial discussions with the Agent, the Debtors prepared a form

    of Asset Purchase Agreement (in form and substance reasonably acceptable to the Agent, and

    together with all ancillary documents and agreements, and as may be amended with the reasonable

    consent of the Agent, the “Form APA”) for parties interested in acquiring the Debtors’ Assets.

    The Debtors will make the Form APA available in the electronic dataroom established by the

    Debtors in connection with their sale process. 5 To streamline the sale process, Qualified Bidders

    (as defined below) shall be required to mark the Form APA to show the specific changes to the

    Form APA that the Qualified Bidder requires.



4
  As of the filing of this Bid Procedures and Sale Motion, pending before the Court is the Debtors’ request for authority
to obtain debtor in possession financing pursuant to entry of an order (the “DIP Order”) approving the Debtors’ entry
into that certain Senior Secured Super Priority Debtor-in-Possession Credit Agreement (the “DIP Credit Agreement”).
The DIP Credit Agreement contains the same milestones as the Cash Collateral Order.
5
  For the avoidance of doubt, parties may purchase substantially all or any portion or combination of the Assets, and
the Debtors intend to provide parties interested in acquiring substantially all of the Assets or any portion or
combination thereof with the Form APA.




BID PROCEDURES AND SALE MOTION                                                                                   PAGE 4
511851.000057 22869076.15
         Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 5 of 41



                    11.     To maximize the value of the Assets, all bids are subject to higher or better

 offers through a competitive auction process, as detailed below (the “Bidding Process”). If the

 Debtors pursue a sale of the Assets, the Debtors contemplate that the Bidding Process will

 culminate in the sale of all or substantially all of the Debtors’ Assets to the Prevailing Purchaser

 (as defined below) free and clear of any or all liens, claims and interests (the “Transaction” or the

 “Sale”) pursuant to a sale under section 363 of the Bankruptcy Code for cash and/or the

 assumption of certain liabilities (collectively, the “Purchase Price”), with all such liens, claims

 and interests attaching to the Transaction proceeds.

                                             Relief Requested

                    12.     By this Bid Procedures and Sale Motion, the Debtors respectfully request,

 pursuant to Bankruptcy Code sections 105, 363, 503(b), and 507(a)(2) and Bankruptcy Rules

 2002, 6004 and 6006, (a) the entry of an order substantially in the form attached as Exhibit A

 (the “Bid Procedures Order”): (i) approving the Bid Procedures, which are attached as Exhibit B;

 (ii) approving the form and manner of notice of transaction (the “Transaction Notice”),

 substantially in the form attached as Exhibit C, that sets forth the Bid Procedures and the date,

 time, and place for an auction, as required by the Bid Procedures; (iii) approving the form and

 notice of assumption (the “Assumption Notice”), substantially in the form attached as Exhibit D

 and, if necessary, assignment, of executory contracts and unexpired leases; (iv) establishing

 procedures for determining cure amounts in connection with the assumption (and, if necessary,

 assignment) of executory contracts and unexpired leases; and (v) granting such other relief as is

 fair and equitable; and, if the Debtors pursue a sale of the Assets, (b) the entry of an order (the

 “Sale Order”): (i) approving the sale of the Debtors’ Assets free and clear of liens, claims, and

 interests; and (ii) authorizing the assumption and assignment of certain executory contracts and

 unexpired leases; and (iii) granting such other relief as is fair and equitable.


BID PROCEDURES AND SALE MOTION                                                                    PAGE 5
511851.000057 22869076.15
          Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 6 of 41



A.        Approval of the Bid Procedures 6

                    13.     To maximize the value of the Assets for the benefit of the Debtors’ estates

    and parties in interest, the Debtors seek to implement a competitive bidding process designed to

    generate maximum net value for the Debtors, their creditors and other stakeholders and the

    estates. Any person wishing to participate in the Bidding Process (each, a “Potential Bidder”)

    must become a Qualified Bidder. As a prerequisite to becoming a Qualified Bidder, a Potential

    Bidder must:

                            a.     Deliver an executed confidentiality agreement in form and
                                   substance reasonably acceptable to the Debtors (a “Bidder
                                   Confidentiality Agreement”); and

                            b.     Be able, as determined by the Debtors and with the Agent’s
                                   reasonable consent, to consummate a Transaction based upon a
                                   Qualifying Bid (as defined below).

                    14.     If at least one Qualifying Bid acceptable to the Debtors and the Agent is

    received, the Debtors intend to consummate the Transaction with the Qualified Bidder who makes

    the highest or best offer for the Assets (the “Successful Bid,” and the Qualified Bidder making

    the Successful Bid then becoming the “Prevailing Purchaser”), as determined by the Debtors with

    the reasonable consent of the Agent, after the conclusion of the Bidding Process. As described

    more fully in the Bid Procedures attached as Exhibit B (the “Bid Procedures”), the Debtors

    propose a process governed by the following procedures: 7

                            a.     Bid Deadline. A Qualified Bidder that desires to make a bid shall
                                   deliver a written or electronic copy of its bid (which shall be a cash
                                   bid, or shall be in such other consideration as is acceptable to the
                                   Agent) to the Bid Notice Parties identified in the Bid Procedures not
                                   later than 5:00 p.m. (prevailing Central Time) on February 14,

6
  All capitalized terms not expressly defined herein shall have the same meaning as ascribed in the Bid Procedures
attached as Exhibit B.
7
  The following description of the Bid Procedures is only a summary of the terms set forth in the Bid Procedures
attached as Exhibit B. The following summary is qualified in its entirety by reference to the provisions of the Bid
Procedures. In the event of any inconsistencies between the provisions of the Bid Procedures and the terms herein,
the terms of the Bid Procedures shall control.



BID PROCEDURES AND SALE MOTION                                                                             PAGE 6
511851.000057 22869076.15
         Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 7 of 41



                                 2020 (the “Bid Deadline”), unless such date is extended by the
                                 Debtors, with the Agent’s consent;

                            b.   Required Bid Materials. To be deemed a “Qualifying Bid,” a bid
                                 must, among other things:

                                 i.      Identification of Qualified Bidder. Identify the party
                                         submitting the bid (and any equity holders, in the case of a
                                         Qualified Bidder which is an entity specially formed for the
                                         purpose of effectuating the contemplated transaction) and
                                         the representatives thereof who are authorized to appear and
                                         act on its behalf for all purposes regarding the contemplated
                                         Transaction.

                                 ii.     Proposed Acquired Property. Identify the Debtors’ assets
                                         that the Qualified Bidder is bidding on (such specified
                                         property is the “Proposed Acquired Property”).

                                 iii.    Purchase Price Allocation. Specify the portion of the
                                         aggregate purchase price that is being allocated to each of
                                         the Debtors’ assets.

                                 iv.     Irrevocability of Bid. Include a letter stating that the
                                         Qualified Bidder’s offer is irrevocable until the closing of
                                         the Transaction if such Qualified Bidder is the Prevailing
                                         Purchaser or the Back-Up Bidder (as defined below), and
                                         that the Qualified Bidder agrees to serve as a Back-up Bidder
                                         if such bidder’s Qualifying Bid is selected as the next highest
                                         or otherwise next best bid after the Successful Bid (the
                                         “Back-Up Bid,” and the Qualified Bidder making the Back-
                                         Up Bid, the “Back-Up Bidder”).

                                 v.      Consideration. Identify the cash consideration to be paid for
                                         the Proposed Acquired Property, or such other consideration
                                         as is acceptable to the Agent.

                                 vi.     Assumed Liabilities. Identify the Debtors’ liabilities that the
                                         Qualified Bidder seeks to assume.

                                 vii.    Identification of Executory Contracts and Unexpired Real
                                         Property Leases. Identify the Debtors’ executory contracts
                                         and unexpired leases with respect to which the Qualified
                                         Bidder seeks to receive an assignment.

                                 viii.   Adequate Assurance Information.       Include sufficient
                                         financial or other information (the “Adequate Assurance
                                         Information”) to establish adequate assurance of future
                                         performance with respect to any lease or contract to be


BID PROCEDURES AND SALE MOTION                                                                   PAGE 7
511851.000057 22869076.15
         Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 8 of 41



                                   Assigned to the Qualified Bidder in connection with the
                                   proposed transaction. The bid shall also identify a contact
                                   person (with relevant contact information) that
                                   counterparties to any lease or contract can contact to obtain
                                   additional Adequate Assurance Information.

                            ix.    Asset Purchase Agreement. Include an executed copy of an
                                   asset purchase agreement providing for purchase of the
                                   Proposed Acquired Assets. Such asset purchase agreement
                                   shall (A) be substantially in the form of the Form APA; and
                                   (B) be delivered together with a draft marked against the
                                   Form APA to reflect all variations from the Form APA (the
                                   “Qualified Bidder Agreement”).

                            x.     No Financing or Diligence Contingencies.             Include
                                   sufficient financial or other information to demonstrate that
                                   the bid does not contain any financing contingencies of any
                                   kind to closing on the proposed Transaction.

                            xi.    Value to the Estate in Excess of Stalking Horse Agreement,
                                   if any. To the extent a Stalking Horse Bidder(s) is selected
                                   before the Bid Deadline, will result in a value to the Debtors’
                                   estates in the Debtors’ business judgment, and with the
                                   Agent’s reasonable consent, that is more than the aggregate
                                   of the value of the sum of: (A) the cash purchase price of the
                                   Stalking Horse Agreement (as defined below); plus (B) the
                                   Stalking Horse Bidder(s)’s assumed liabilities in an
                                   estimated amount determined by the Debtors with the
                                   Agent’s reasonable consent; plus (C) the sum of the Bid
                                   Protections; plus (D) $500,000.

                            xii.   Evidence of Financial Ability. Include sufficient evidence
                                   of the Qualified Bidder’s ability to consummate the
                                   Transaction and payment of the purchase price in cash at the
                                   date the Transaction is scheduled to close (the “Closing”),
                                   including, but not limited to a signed commitment for any
                                   debt or equity financing; a bank or other account statement
                                   showing the ability of a Qualified Bidder to pay cash for the
                                   Proposed Acquired Assets; contact names and numbers for
                                   verification of financing sources; and current audited
                                   financial statements (or such other form of financial
                                   disclosure and credit-quality support or enhancement,
                                   acceptable to the Debtors with the Agent’s reasonable
                                   consent) of the Qualified Bidder or those entities that will
                                   guarantee in full the payment obligations of the Qualified
                                   Bidder.




BID PROCEDURES AND SALE MOTION                                                             PAGE 8
511851.000057 22869076.15
         Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 9 of 41



                            xiii.   Deposit. Include a cash deposit by wire transfer to an escrow
                                    agent selected by the Debtors with the Agent’s reasonable
                                    consent (the “Deposit Agent”) in an amount equal to 10% of
                                    the cash purchase price of the bid that will constitute
                                    liquidated damages of the Debtors if the Qualified Bidder
                                    shall default with respect to its offer (the “Good Faith
                                    Deposit”). The Qualified Bidder must deliver the Good
                                    Faith Deposit on or before the Bid Deadline.

                            xiv.    No Break-Up Fee. Except for any Stalking Horse Bidder(s),
                                    include sufficient information to indicate that the Qualified
                                    Bidder is not entitled to any break-up fee, expense
                                    reimbursement, or similar type of payment.

                            xv.     Due Diligence. Include a letter acknowledging and
                                    representing that the Qualified Bidder has had an
                                    opportunity to conduct any and all due diligence regarding
                                    the Assets before making a bid; that it has relied solely upon
                                    its own independent review, investigation and/or inspection
                                    of any documents and the Assets in making its bid; and that
                                    it did not rely upon any written or oral statements,
                                    representations, promises, warranties or guaranties
                                    whatsoever, whether express, implied, by operation of law
                                    or otherwise regarding the Assets, or the completeness of
                                    any information provided in connection therewith, except as
                                    expressly stated in the Bid Procedures.

                            xvi.    Corporate Authority.       Include sufficient evidence of
                                    authorization and approval from the Qualified Bidder’s
                                    board of directors (or comparable governing body) with
                                    respect to the submission, execution, delivery and closing of
                                    the Qualified Bidder Agreement.

                            xvii.   Regulatory Approvals and Covenants.           Identify each
                                    regulatory and third-party approval required for the
                                    Qualified Bidder to consummate the Transaction, if any, and
                                    the time period within which the Qualified Bidder expects to
                                    receive such regulatory and third-party approvals (and in the
                                    case that receipt of any such regulatory or third-party
                                    approval is expected to take more than thirty (30) days
                                    following the execution and delivery of the Qualified Bidder
                                    Agreement, those actions the Qualified Bidder will take to
                                    ensure receipt of such approvals as promptly as possible).

                            xviii. Consent to Jurisdiction and Authority to Enter Final Orders.
                                   State that the Qualified Bidder consents to the jurisdiction of
                                   the Court and to the entry of a final judgment or order with



BID PROCEDURES AND SALE MOTION                                                             PAGE 9
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 10 of 41



                                          respect to the Qualified Bidder’s offer, as well as with
                                          respect to any aspect of this Bid Procedures and Sale Motion,
                                          including the Bid Procedures, and all orders of the Court
                                          entered with respect to the Transaction, if it is determined
                                          that the Court would lack Article III jurisdiction to enter such
                                          final order or judgment absent consent of the parties.

                    15.     Additionally, each bid must satisfy the other requirements set forth under

 “Bid Requirements” in the Bid Procedures.

                    16.     The Debtors, with the Agent’s reasonable consent, shall determine whether

 a competing bid that meets the above requirements and the other requirements set forth in the Bid

 Procedures constitutes a “Qualifying Bid,” and such bidder submitting the Qualifying Bid shall

 constitute a “Qualified Bidder.” The Debtors shall notify bidders whether their bids have been

 determined to be Qualified Bids by no later than 5:00 p.m. (prevailing Central time) on February

 17, 2020.

                    17.     Credit Bid Right. The Bid Procedures provide that the Prepetition Agent

 and the DIP Agent may, as determined by the Agent, and at any time prior to the conclusion of

 the Auction, credit bid any portion up to the entire amount of their respective claims, at any time,

 on any Assets constituting their respective collateral. The Prepetition Agent and the DIP Agent

 shall each be deemed to be a Qualified Bidder without being required to submit a Good Faith

 Deposit, Qualified Bidder Agreement, or any other deliverable or documentation to the Debtors,

 the Bid Notice Parties, or their representatives or agents. If, through the exercise of the Credit

 Bid Right, the Agent becomes the Prevailing Purchaser at the Auction, then the Sale Hearing shall

 be adjourned for such period as the Agent determines, during which time the Agent may elect for

 the Debtors to implement its credit bid pursuant to a sale under section 363 of the Bankruptcy

 Code or an alternative transaction accomplished through a chapter 11 plan, including, without




BID PROCEDURES AND SALE MOTION                                                                    PAGE 10
511851.000057 22869076.15
          Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 11 of 41



    limitation, a plan in which the Prepetition Secured Parties (as defined in the Financing Order) 8

    receive or retain debt instruments and/or receive equity securities, in each case (a) acceptable to

    the Agent and accepted, as provided in section 1126 of the Bankruptcy Code, by each class in

    which the Prepetition Secured Parties’ claims are classified for treatment (the “Plan”); and (b)

    conforms to the timeline contemplated by the milestones set forth in the Financing Order (the

    “Plan Toggle Right”).

                     18.     Auction. If multiple Qualifying Bids are received by the Debtors, the

    Debtors may conduct an auction (the “Auction”) with respect to all or some of the Assets. The

    Auction, if conducted, shall commence at 1:00 p.m., prevailing Central time, on February 19,

    2020. The Auction, if any, will take place at Thompson & Knight LLP’s (“TK”) Dallas office

    located at 1722 Routh St., suite 1500 or TK’s Houston Office located at 811 Main Street, Suite

    2500, Houston, TX, 77002 (such location to be set forth in the Transaction Notice) or at such later

    time or other place as reasonably agreed by the Agent and the Debtors as approved by order of

    this Court, and of which the Debtors will notify the Auction participants.

B.         Stalking Horse Bidder(s), Related Bid Protections and Stalking Horse Agreement(s)

                     19.     The Bid Procedures also provide that the Debtors may enter into an

    agreement (a “Stalking Horse Agreement”) in form and substance reasonably acceptable to the

    Agent, no later than ten (10) days before the Bid Deadline, subject to approval by the Court and

    higher or otherwise better offers at the Auction, with one or more stalking horse bidders (each, a

    “Stalking Horse Bidder”) to establish a minimum bid at the Auction with respect to all or any

    portion of the Assets. In the event that one or more Stalking Horse Bidders are selected, the




8
    “Financing Order” shall mean the Cash Collateral Order or DIP Order then in effect.



BID PROCEDURES AND SALE MOTION                                                                 PAGE 11
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 12 of 41



 Debtors shall seek court approval of the Stalking Horse Bidder pursuant to the Bid Procedures,

 and as described in more detail below.

                    20.     The Stalking Horse Agreement, subject to the Agent’s reasonable consent,

 may contain (a) an expense reimbursement for the reasonable, documented out-of-pocket

 expenses incurred by the Stalking Horse Bidder(s) in connection with the Stalking Horse

 Agreement in an aggregate amount not to exceed the lesser of (i) one percent (1%) of the cash

 portion of the purchase price under the Stalking Horse Agreement, and (ii) $250,000; and (b) a

 break-up fee for the Stalking Horse Bidder in an amount not to exceed three percent (3%) of the

 cash portion of the purchase price under the Stalking Horse Agreement ((a) and (b) of this

 sentence, collectively, the “Bid Protections”), payable only from the proceeds of a Sale with a

 Qualified Bidder other than the Stalking Horse or otherwise if an alternative transaction is

 accomplished through a chapter 11 plan following the termination of the Stalking Horse

 Agreement on account of pursuing the alternative Sale or transaction. The Bid Protections, once

 approved by the Court, shall be an allowed administrative expense.

                    21.     The Bid Procedures provide that in the event that the Debtors, subject to the

 reasonable consent of the Agent, select one or more parties to serve as the Stalking Horse

 Bidder(s), upon such selection, the Debtors shall file the Stalking Horse Agreement(s) with the

 Court and provide the following parties (collectively, the “Transaction Notice Parties”) four (4)

 days’ notice of and an opportunity to object to the designation of such Stalking Horse Bidder(s)

 and the Bid Protections set forth in the Stalking Horse Agreement: (a) the United States Trustee

 for the Southern District of Texas; (b) the holders of the 30 largest unsecured claims against the

 Debtors on a consolidated basis; (c) the Office of the United States Attorney for the Southern

 District of Texas; (d) the Internal Revenue Service; (e) all applicable state and federal taxing




BID PROCEDURES AND SALE MOTION                                                                   PAGE 12
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 13 of 41



 authorities having jurisdiction over the Assets to the extent reasonably known to the Debtors; (f)

 the Securities and Exchange Commission; (g) persons listed on the Master Service List; (h)

 counsel for the Agent; (i) all parties asserting a security interest in the Assets to the extent

 reasonably known to the Debtors; (j) federal, state, county and city tax and regulatory authorities

 to which the Debtors are subject, to the extent reasonably known to the Debtors; (k) local and

 state environmental authorities to which the Debtors are subject, to the extent reasonably known

 to the Debtors; (l) local, state and federal authorities and agencies that have issued licenses or

 permits to the Debtors with respect to the operation and use of the Assets to which the Debtors

 are subject, to the extent reasonably known to the Debtors; (m) the counterparties to each of the

 Desired 365 Contracts (as defined below); (n) certain other parties who have expressed an interest

 in acquiring or investing in the Debtors or any of the Assets; (o) counsel to the Wilks Brothers,

 LLC and SDW Investments, LLC; (p) counsel to the Official Committee of Unsecured Creditors,

 if any; (q) counsel to any Stalking Horse Bidder; and (r) all known creditors of the Debtors; and

 (s) persons who have filed a request for notice pursuant to Bankruptcy Rule 2002 and such other

 government agencies to the extent required by the Bankruptcy Rules and Bankruptcy Local Rules.

                    22.     After such notice and absent objection, the Debtors may submit an order to

 the Court under certification of counsel approving the selection of such Stalking Horse Bidder(s)

 and the Bid Protections (the “Stalking Horse Order”). To the extent necessary, the Debtors’ right

 to seek an emergency hearing with respect to the Court’s approval of one or more Stalking Horse

 Bidders, shall be preserved.

C.       Approval of the Notice Procedures

                    23.     The Debtors wish to proceed to the Auction and the hearing approving the

 Transaction (the “Sale Hearing”) as expeditiously as possible, considering (a) the Debtors’

 liquidity situation; (b) the deadlines set forth in the Cash Collateral Order and/or DIP Credit


BID PROCEDURES AND SALE MOTION                                                                PAGE 13
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 14 of 41



 Agreement; and (c) the deadlines set forth in the Bid Procedures, while providing the requisite

 notice of the proposed sale as required by Bankruptcy Rules, including Bankruptcy Rule 2002.

                    24.     Bankruptcy Rule 2002(a) provides, in relevant part, that all creditors must

 be given at least twenty-one (21) days’ notice by mail of a proposed use, sale, or lease of property

 of the estate other than in the ordinary course of business. Further, Bankruptcy Rule 2002(c) sets

 forth that the content of such notices must include the time and place of any sale, the terms and

 conditions of such sale, and time fixed for filing objections.

         i.        Approval of the Transaction Notice

                    25.     In accordance with Bankruptcy Rule 2002, the Debtors are required to

 notify their creditors and other interested parties of the proposed Transaction, including a

 disclosure of the time and place of the Auction, the terms and conditions of the Transaction, and

 the deadline for filing any objections to the Transaction, all of which are in the “Transaction

 Notice” attached as Exhibit C.

                    26.     The Transaction Notice (a) contains the type of information required under

 Bankruptcy Rule 2002 that is currently known to the Debtors; (b) includes information

 concerning the Bid Procedures; and (c) is reasonably calculated to provide due, adequate and

 timely notice to all interested parties of (i) the Auction, (ii) the Bid Procedures; (iii) the Sale

 Hearing; and (iv) the deadline to object to the Transaction.

                    27.     Not later than five (5) days after entry of the Bid Procedures Order (the

 “Mailing Deadline”), the Debtors (or their agents): (a) will serve a copy of the Transaction Notice,

 as well as a copy of the Bid Procedures and Sale Motion and the Bid Procedures Order, by first-

 class mail, postage prepaid, or, for those parties who have consented to receive notice by the ECF

 system, by ECF, upon the Transaction Notice Parties; and (b) will serve a copy of the Transaction

 Notice upon all known creditors of the Debtors.


BID PROCEDURES AND SALE MOTION                                                                 PAGE 14
511851.000057 22869076.15
         Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 15 of 41



                    28.     Finally, the Debtors propose to publish the Transaction Notice, as modified

    for publication, in the Wall Street Journal and Houston Chronicle on one occasion on the Mailing

    Date or as soon as reasonably practicable thereafter. In addition, the Debtors seek this Court’s

    approval to (a) publish the Transaction Notice in additional publications as the Debtors deem

    appropriate; and (b) cause the Transaction Notice to be posted on their case information website

    at https://dm.epiq11.com/approachresources.

          ii.      Approval of the Assumption Notice

                    29.     In accordance with Bankruptcy Rule 2002, the Debtors must provide notice

    of the (a) potential assumption (and, as applicable, assignment) of all of the Debtors’ executory

    contracts and unexpired leases (the “Executory Contracts”); (b) the amount reflected in the

    Debtors’ records necessary to cure monetary defaults (the “Cure Amounts”) under each Executory

    Contract that the Debtors believe they might seek to assume and/or assign in connection with a

    Transaction (the “Desired 365 Contracts”); and (c) the deadline to file objections to such

    assumption (and, if applicable, assignment), Cure Amounts, and the existence of any defaults

    and/or adequate assurance of future performance (collectively, the “Contract Notice Items”). The

    Debtors propose to serve the Assumption Notice attached as Exhibit D, which will contain a

    detailed list of the Cure Amount related to each Executory Contract. 9

                    30.     The Assumption Notice (a) contains the type of information required by

    Bankruptcy Rule 2002 that is currently known to the Debtors; and (b) is reasonably calculated to

    provide due, adequate and timely notice to all parties of the Contract Notice Items.




9
  The listing of a contract or lease on the Assumption Notice or the Supplemental Assumption Notice (as defined
herein) is not (a) a request to assume such agreement; or (b) an acknowledgment or admission that such contract or
lease is executory pursuant to section 365 of the Bankruptcy Code.



BID PROCEDURES AND SALE MOTION                                                                           PAGE 15
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 16 of 41



                    31.     Within five (5) days after entry of the Bid Procedures Order, the Debtors

 (or their agents) shall serve the Assumption Notice by first class United States mail, postage

 prepaid on (a) parties identified on the proposed Master Service List at the addresses set forth

 therein; and (b) all non-debtor counterparties to Executory Contracts (the “Counterparties”).

 Such Assumption Notice is proper, due, timely, good, and sufficient notice of, among other things,

 the proposed assumption (and if applicable, assignment) of the Executory Contracts, the Cure

 Amounts, and the procedures for objecting thereto.

                    32.     Except as may otherwise be agreed by the parties to a Desired 365 Contract

 that is ultimately Assigned (an “Assigned Contract”) (with the reasonable consent of the

 Prevailing Purchaser and the Agent), or ordered by the Court, the Debtors propose to (a) satisfy

 all valid and undisputed Cure Amounts as provided in the Assumption Notice on the effective

 date of any sale or chapter 11 plan in which the contract is to be assumed and assigned; and

 (b) with respect to Desired 365 Contracts for which the Cure Amounts are disputed, if any, pay

 such Cure Amount as determined by the Court at a hearing to resolve the disputed Cure Amounts

 (including the Sale Hearing).

                    33.     At the Sale Hearing, the Debtors will seek Court approval of the assumption

 and assignment to the Prevailing Purchaser of only those Desired 365 Contracts that have been

 selected by such Prevailing Purchaser to be assumed and assigned. The inclusion of a Desired

 365 Contract on an Assumption Notice will not (a) obligate the Debtors to assume any Desired

 365 Contract listed thereon nor the Prevailing Purchaser to take assignment of such Desired 365

 Contract or (b) constitute any admission or agreement of the Debtors that such Desired 365

 Contract is an executory contract. The Debtors and their estates reserve any and all rights with

 respect to any Desired 365 Contract that are not ultimately designated as Assigned Contracts.




BID PROCEDURES AND SALE MOTION                                                                 PAGE 16
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 17 of 41



         iii.      Approval of the Supplemental Assumption Notice

                    34.     The Debtors may amend or supplement the Assumption Notice from time

 to time (the “Supplemental Assumption Notice”). If the Debtors file a Supplemental Assumption

 Notice, the Debtors will promptly serve a copy of such Supplemental Assumption Notice on the

 Counterparties to Executory Contracts that are affected by such amendment, supplementation, or

 modification by first class mail, and in no event will the Debtors serve a Supplemental

 Assumption Notice such that counterparties to Executory Contracts are served with less than five

 (5) days’ notice of the proposed Cure Amounts prior to the Sale Hearing.

D.       Approval of the Objection and Cure Procedures

                    35.     The Debtors propose to implement the following procedures (the

 “Objection and Cure Procedures”) with respect to the notices discussed herein and relief related

 thereto:

                            a.    Objections, if any, to the consummation of the Transaction and/or
                                  the proposed assumption (and, if applicable, assignment) of the
                                  Desired 365 Contracts, including, but not limited to, objections
                                  relating to any Cure Amounts and/or adequate assurance of future
                                  performance (a “Contract Objection”), must (i) be in writing;
                                  (ii) state with specificity the nature of such objection; (iii) if
                                  concerning a Cure Amount, set forth a specific default in the Desired
                                  365 Contract and claim a specific monetary amount that differs from
                                  the Cure Amount (if any) specified in the Assumption Notice (with
                                  appropriate documentation in support thereof); and (iv) comply with
                                  the Bankruptcy Rules.

                            b.    Unless otherwise provided herein, objections, if any, must be filed
                                  with the Court and served so as to be received by the following
                                  parties (the “Objection Notice Parties”) no later than February 24,
                                  2020 at 4:00 p.m. (prevailing Central Time) (the “Objection
                                  Deadline”): (i) counsel to the Debtors, Thompson & Knight, LLP,
                                  811 Main Street, Suite 2500, Houston, Texas, 77002 (Attn: David
                                  M.        Bennett     and       Anthony        Pirraglia,    email:
                                  david.bennett@tklaw.com and anthony.pirraglia@tklaw.com); (ii)
                                  counsel to the Agent, Vinson & Elkins LLP, 2001 Ross Ave., Suite
                                  3900, Dallas, Texas 75201 (Attn: William L. Wallander, Esq. and
                                  Bradley R. Foxman, Esq., email: bwallander@velaw.com and


BID PROCEDURES AND SALE MOTION                                                                 PAGE 17
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 18 of 41



                                 bfoxman@velaw.com); (iii) counsel to the Prevailing Purchaser, if
                                 one has been determined; (iv) counsel to any appointed committee;
                                 (v) counsel to the Stalking Horse Bidder(s), if any; and (vi) the
                                 United States Trustee at the Office of the United States Trustee, 515
                                 Rusk St, #3516, Houston, Texas, 77002, (Attn: Stephen Statham,
                                 email: stephen.statham@usdoj.gov).

                            c.   The Debtors may amend or supplement the Assumption Notice from
                                 time to time by filing a Supplemental Assumption Notice. If the
                                 Debtors file a Supplemental Assumption Notice, the Debtors shall
                                 promptly serve a copy of such Supplemental Assumption Notice on
                                 the counterparties to Executory Contracts that are affected by such
                                 amendment, supplementation, or modification by first class mail,
                                 and in no event shall the Debtors serve a Supplemental Assumption
                                 Notice such that counterparties to Executory Contracts are served
                                 with less than five (5) days’ notice of the proposed Cure Amounts
                                 prior to the Sale Hearing. Objections, if any, by counterparties
                                 identified in any Supplemental Assumption Notice, must be filed
                                 and made so as to be received by the Objection Notice Parties on or
                                 before the later of (i) two (2) days before the Sale Hearing; or (ii)
                                 five (5) days after being served with the notice of the Supplemental
                                 Assumption Notice; provided, however, that no objections may be
                                 made after the Sale Hearing.

                            d.   If no timely objection to the assumption and assignment of a
                                 particular executory contract or unexpired lease is received, then the
                                 Cure Amount set forth in the Assumption Notice and/or
                                 Supplemental Assumption Notice will be binding on the non-debtor
                                 party or parties to the Assigned Contract for all purposes in these
                                 cases and otherwise. All such counterparties to the Assigned
                                 Contracts will (i) be forever barred from objecting to the Cure
                                 Amounts and from asserting any additional cure or other amounts
                                 with respect to the Assigned Contracts; (ii) be deemed to have
                                 consented to the assumption and assignment, and (iii) be forever
                                 barred and estopped from asserting or claiming against the Debtors
                                 or the Prevailing Purchaser that any additional amounts are due or
                                 other defaults exist, that conditions to assumption and assignment
                                 must be satisfied under such Assigned Contracts, that adequate
                                 assurance is not being provided or that there is any other objection
                                 or defense to the assumption and assignment of such Assigned
                                 Contracts notwithstanding any anti-alienation provision or other
                                 restriction on assumption or assignment in the Desired 365 Contract.

                            e.   If a Counterparty files an objection to assumption or assignment,
                                 whether based on Cure Amount, adequate assurance of future
                                 performance, or any other alleged cause or claim, then, to the extent
                                 the relevant parties are not able to consensually resolve the dispute


BID PROCEDURES AND SALE MOTION                                                                 PAGE 18
511851.000057 22869076.15
           Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 19 of 41



                                      before the Sale Hearing, such dispute will be heard and resolved by
                                      the Court at a hearing to resolve the disputed Cure Amounts;
                                      provided, however, that if an objection relates solely to the Cure
                                      Amount (any such objection, a “Cure Dispute”), the Desired 365
                                      Contract may be assumed by the Debtors and assigned to the
                                      Prevailing Purchaser provided that the cure amount the
                                      Counterparty asserts is required to be paid under Bankruptcy Code
                                      Section 365(b)(1)(A) and (B) (or such lower amount as agreed to by
                                      the Counterparty) is deposited in a segregated account by the
                                      Debtors pending the Court’s adjudication of the Cure Dispute or the
                                      parties’ consensual resolution of the Cure Dispute.

   E.       Approval of the Proposed Timeline for Sale of Assets

                       36.     Pursuant to the milestones set forth in the Cash Collateral Order, the Debtors

    must (a) file the Bid Procedures and Sale Motion within twenty (20) days of the Petition Date;

    (b) obtain entry of an order, with terms and substance reasonably acceptable to the Prepetition

    Agent, approving the Bid Procedures no later than fifty (50) days after the Petition Date; (c) obtain

    a Bid Deadline within ninety (90) days of the Petition Date; and (d) obtain entry of the Sale Order

    within ten (10) days of the Bid Deadline. Consistent with these requirements, the Debtors propose

    the following timeline (the “Timeline”) for the sale process:

                                           Event                                                Deadline
Bid Procedures Approval………………………………………………………….. January 7, 2020
                                                                                         Ten (10) days before
Deadline to Designate Stalking Horse Bidder(s)..…………………………………
                                                                                         the Bid Deadline
                                                                       Four (4) days
                                                                       following filing of
Deadline to Object to Designation of Stalking Horse Bidder(s)…………………..
                                                                       Stalking Horse
                                                                       Bidder(s) notice
Bid Deadline………………………………………………………………………. February 14, 2020 at
                                              5:00 p.m. (CT)
Auction……………………………………………………………………………. February 19, 2020 at
                                              1:00 p.m. (CT)
Objection Deadline………………………………………………………………... February 24, 2020 at
                                              4:00 p.m. (CT)
Sale Hearing………………………………………………………………………. February 26, 2020 at
                                              1:30 p.m. (CT)



   BID PROCEDURES AND SALE MOTION                                                                    PAGE 19
   511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 20 of 41



                    37.     The Debtors believe that the proposed timeline is more than sufficient to

 complete a fair and open sale process and maximize the value received for the Debtors’ Assets.

 The Timeline will provide the Debtors and their advisors sufficient time to solicit (and/or re-

 solicit) prospective purchasers in advance of the Proposed Bid Deadline set forth in the Timeline,

 while respecting the necessity to consummate a sale as quickly as possible to maximize the net

 value obtained for the Debtors’ Assets for the benefit of the estates and all constituencies.

                                              Basis for Relief

A.       The Sale of the Assets May Become Necessary.

                    38.     The Debtors, in consultation with their advisors, are pursuing a variety of

 options to successfully navigate these chapter 11 cases and no final decision to seek a sale of

 substantially all of the Assets has been made. To the extent that the Debtors receive one or more

 Qualified Bids and determine that a sale of the Assets is necessary, such a decision will be based

 upon the Debtors’ sound business judgment, analyzing factors such as whether their forecasted

 revenues will be sufficient to adequately fund the Debtors’ business operations and debt service

 obligations, their leveraged financial position, any Qualified Bids received and the valuation of

 the Debtors’ business and Assets.

                    39.     In the event that a sale of the Assets is pursued, the Debtors submit that the

 proposed Timeline will adequately address the Debtors’ liquidity issues by transferring ownership

 of the Assets to a financially stable buyer with the ability to satisfy the capital requirements of the

 business so that the business can continue on a going concern basis, while maximizing the value

 of the Debtors’ estates for the benefit of all constituencies. In the absence of a sale or other

 transaction conducted in accordance with the Timeline, the Debtors will likely face deterioration

 in the value of the business and a diminished runway to continue their operations.




BID PROCEDURES AND SALE MOTION                                                                    PAGE 20
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 21 of 41



                    40.     The Debtors submit that the Successful Bid(s) resulting from the Bid

 Procedures will constitute the highest and best offer for the Assets. Therefore, to the extent the

 Debtors pursue the Sale and the Agent has not exercised the Plan Toggle Right, it will be because

 such sale will provide a greater recovery for the Debtors’ estates than would be provided by any

 other available alternative. As such, any sale of the Assets as provided for in the Bid Procedures

 is a valid and sound exercise of the Debtors’ business judgment.

B.       The Form and Manner of the Transaction Notice Should Be Approved.

                    41.     Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide

 their creditors with 21 days’ notice of the Sale Hearing. Pursuant to Bankruptcy Rule 2002(c)(1),

 such notice must include the time and place of the Auction and the Sale Hearing and the deadline

 for filing any objections to the relief requested herein.

                    42.     The Debtors submit that notice of this Bid Procedures and Sale Motion and

 the related hearing to consider entry of the Bid Procedures Order, together with service of the

 Transaction Notice as provided herein, constitutes good and adequate notice of the Auction, the

 Sale Hearing and the proceedings with respect thereto in compliance with, and in satisfaction of,

 the applicable requirements of Bankruptcy Rules 2002, 6004, and 6006.

C.       The Bid Procedures are Fair and Reasonable and are Designed to Maximize the Value
         Received for the Assets.

                    43.     Pursuant to Bankruptcy Rule 6004(f)(1), sales of property outside the

 ordinary course of business may be by private sale or auction. Courts have recognized that

 procedures intended to enhance competitive bidding in a chapter 11 sale process are consistent

 with the paramount goal of maximizing the value received by the debtor’s estate and, are therefore

 appropriate. See, e.g., Gluckstadt Holdings, L.L.C. v. VCR I, L.L.C. (In re VCR I, L.L.C.), 922

 F.3d 323, 327 (5th Cir. 2019) (“A trustee has a duty to maximize the value of the estate,” and he



BID PROCEDURES AND SALE MOTION                                                               PAGE 21
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 22 of 41



 “must demonstrate that the proposed sale price is the highest and best offer . . . .”); ASARCO,

 L.L.C. v. Elliott Mgmt. (In re ASARCO, L.L.C.), 650 F.3d 593, 603 (5th Cir. 2011) (Affirming the

 Court’s finding that certain expense reimbursement procedures were allowable because they help

 maximize the estate’s assets); Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores,

 Inc.), 107 F.3d 558, 564–65 (8th Cir. 1997) (“[A] primary objective of the Code [is] to enhance

 the value of the estate at hand.”); Official Comm. of Subordinated Bondholders v. Integrated Res.,

 Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 659 (S.D.N.Y. 1992) (“It is a well-established

 principle of bankruptcy law that the . . . debtor’s duty . . . is to obtain the highest price or greatest

 overall benefit possible for the estate.”) (quoting Cello Bag Co. v. Champion Int’l Corp. (In re

 Atlanta Packaging Prods., Inc.), 99 B.R. 124, 131 (Bankr. N.D. Ga. 1988)); In re Summit Global

 Logistics, Inc., No. 08-11566, 2008 WL 819934, at *14 (Bankr. D.N.J. Mar. 26, 2008) (describing

 a proposed transaction as one that “maximize[d] value and return to interested parties”). Courts

 have made clear that a debtor’s business judgment is entitled to substantial deference with respect

 to the procedures to be used in selling assets from the estate. See In re ASARCO, L.L.C., 650 F.3d

 at 603 (“The business judgment standard in section 363 is flexible and encourages discretion.”);

 In re TM Vill., Ltd., No. 18-32770, 2019 Bankr. LEXIS 651, at *20 (Bankr. N.D. Tex. Feb. 28,

 2019) (“As long as the sale appears to enhance a debtor’s estate, court approval of a debtor-in-

 possession's decision to sell should only be withheld if the debtor's judgment is clearly erroneous,

 too speculative, or contrary to the provisions of the Bankruptcy Code.”) (quoting Richmond

 Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985)); Official Comm. of

 Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650,

 656-57 (S.D.N.Y. 1992) (noting that overbid procedures and break-up fee arrangements that have

 been negotiated by a debtor are to be reviewed according to the deferential “business judgment”




BID PROCEDURES AND SALE MOTION                                                                   PAGE 22
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 23 of 41



 standard, under which such procedures and arrangements are “presumptively valid”). See also In

 re Trans World Airlines Inc., No. 01-0056, 2001 WL 1820326, at *10 (Bankr. D. Del. Apr. 2,

 2001) (“It is not the function of a bankruptcy court to independently exercise a business judgment

 as to which proposal among competing proposals should be adopted by the debtor.”).

                    44.     Here, the Debtors have sound business justifications for seeking approval

 of the Bid Procedures at this time. The Debtors are commencing a bidding process immediately,

 as the Debtors have limited funding and believe the process is in the best interests of the estates

 and creditors. The Debtors seek approval of the Bid Procedures in an effort to obtain a bid(s) for

 the Debtors’ Assets which maximizes their value.

                    45.     The Bid Procedures are the result of good-faith, arm’s length negotiations

 between the Debtors and their key constituents, including the Agent. The Bid Procedures provide

 an appropriate framework for soliciting offers and will enable the Debtors to analyze and compare

 all bids received to determine which bid is in the best interest of the Debtors’ estates and creditors.

                    46.     The Bid Procedures provide Potential Bidders with more than sixty (60)

 days’ notice of the proposed bidding procedures and more than thirty (30) days to submit bids

 after entry of the Bid Procedures Order, which provides sufficient notice and opportunity for

 interested parties to acquire the information necessary to submit a timely and informed bid. The

 Debtors’ deteriorating financial position precludes a more extended process, and the Debtors

 believe that the period between the date of entrance of the Bid Procedures Order and the Bid

 Deadline provides a reasonable means for maximizing the return from the sale of the Assets.

 Additionally, to help facilitate and expedite a Potential Bidder’s evaluation of the Assets, the

 Debtors have established an electronic dataroom, which contains the information necessary for a

 Potential Bidder to perform the due diligence before submitting a bid.




BID PROCEDURES AND SALE MOTION                                                                  PAGE 23
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 24 of 41



                    47.     Further, the Bid Procedures provide the Debtors with sufficient opportunity

 to consider all competing offers and to select the highest or best offer for the completion of a

 Transaction. To the extent that the Debtors enter into a Stalking Horse Agreement, such entry

 ensures fair value by setting a minimum purchase price that is acceptable to the Debtors and the

 Agent while exposing bids to the marketplace. Accordingly, the Debtors and all parties in interest

 can be assured that the ultimate consideration paid for the Assets if a Sale is pursued will be fair,

 reasonable, and in the best interest of the Debtors’ estates and creditors, and sound business

 reasons exist to approve the Bid Procedures.

                    48.     Further, section 105(a) of the Bankruptcy Code provides that the Court

 “may issue any order, process or judgment that is necessary or appropriate to carry out the

 provisions of this title.” 11 U.S.C. § 105(a). As detailed above, approval of the Bid Procedures

 will greatly assist the Debtors in maximizing the value that they may obtain for the Assets and,

 therefore, granting the requested relief is “appropriate” under the circumstances.

                    49.     The Debtors request the Court’s approval of the Bid Procedures, including

 the dates established thereby for an Auction and a Sale Hearing. Accordingly, the Debtors and

 all parties in interest can be assured that any consideration received by the Debtors for the Assets

 pursuant to the Bid Procedures will be fair and reasonable, and sound business reasons exist to

 approve the Bid Procedures.

D.       Approval of Bid Protections for Stalking Horse Bidders Is Appropriate.

                    50.     To induce the Stalking Horse Bidder(s) to enter into Stalking Horse

 Agreements, setting floor prices for the Assets that may be tested in the marketplace, the Debtors

 may be required to provide Bid Protections. The terms of any Bid Protections shall be subject to

 Court approval pursuant to a Stalking Horse Order after four (4) days’ notice to all relevant parties

 as set forth in the Bid Procedures.


BID PROCEDURES AND SALE MOTION                                                                 PAGE 24
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 25 of 41



                    51.     The proposed Bid Protections are fair and reasonable under the

 circumstances. Any break-up fee and/or any expense reimbursement will be negotiated at arms’

 length and in good faith and will be necessary to secure the Stalking Horse Bidder(s)’

 participation in the proposed sale Transaction. Courts have long recognized that break-up fees

 and other termination fees are a reasonable, normal and, in many cases, necessary component of

 significant chapter 11 sales. See, e.g., In re Acis Capital Mgmt., L.P., 604 B.R. 484, 517 (N.D.

 Tex. 2019) (“Without the Break-Up Fee, the Trustee would have had no ready, willing, and able

 partner for the proposed Plan. . . .”); In re Lincolnshire Campus, LLC, 2010 WL 5269706 at *2

 (Bankr. N.D. Tex. July 23, 2010) (“The Break-Up Fee . . . induced the Buyer to submit a bid that

 will serve as a minimum or floor bid on which the Debtors . . . and other bidders can rely.

 Accordingly, the Break-Up Fee . . . [is] reasonable and appropriate and represent[s] the best

 method for maximizing the value for the benefit of the Debtors’ estates.”); Reliant Energy

 Channelview LP v. Kelson Channelview LLC (In re Reliant Energy Channelview LP), 594 F.3d

 200, 206-07 (3d Cir. 2010); see also Official Comm. of Subordinated Bondholders v. Integrated

 Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 659-660 (S.D.N.Y. 1992) (“Breakup fees

 are important tools to encourage bidding and to maximize the value of the debtor’s assets . . . . In

 fact, because the . . . corporation ha[s] a duty to encourage bidding, break-up fees can be necessary

 to discharge [such] duties to maximize values.”); In re ASARCO, L.L.C. v. Elliott Mgmt. (In re

 ASARCO, L.L.C.), 650 F.3d 593, 603 (5th Cir. 2011) (affirming a break-up fee that the bankruptcy

 court found helped to maximize the debtor’s estate). Break-up fees are appropriate where they

 “provide some benefit to the debtor’s estate,” including (a) promoting more competitive bidding,

 such as by inducing a bid that otherwise would not have been made and without which bidding

 would have been limited, and (b) inducing a bidder to research the value of the debtor and convert




BID PROCEDURES AND SALE MOTION                                                                PAGE 25
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 26 of 41



 the value to a dollar figure on which other bidders can rely. Reliant Energy Channelview LP v.

 Kelson Channelview LLC (In re Reliant Energy Channelview LP), 594 F.3d 200, 206-07 (3d Cir.

 2010); Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 181 F.3d

 527, 537 (3d Cir. 1999); In re Acis Capital Mgmt., L.P., 604 B.R. 484, 517 (N.D. Tex. 2019).

                    52.     Here, any Bid Protections to be paid under the circumstances described

 herein will be: (a) actual and necessary costs and expenses of preserving the Debtors’ estates

 within the meaning of Bankruptcy Code sections 503(b) and 507(a)(2); (b) commensurate to the

 real and substantial benefit conferred upon the Debtors’ estates by the Stalking Horse Bidder(s);

 (c) reasonable and appropriate, in light of the size and nature of the proposed sale transaction and

 comparable transactions, to the commitments that have been made and the efforts that have been

 and will be expended by the Stalking Horse Bidder(s); (d) necessary to induce the Stalking Horse

 Bidder(s) to continue to pursue the sale Transaction and to continue to be bound by any Stalking

 Horse Agreement; and (e) subject to all parties in interests’ rights to object and be heard with

 respect to approval of such Bid Protections. Indeed, the Bid Protections will enable the Debtors

 to secure an adequate floor price for their Assets, thereby ensuring that competing bids would be

 materially higher or otherwise better than the bids reflected in any Stalking Horse Agreement(s)

 – a clear benefit to the Debtors’ estates. Moreover, it is not likely that any Stalking Horse Bidder

 would agree to act as a stalking horse without the Bid Protections. Without the Bid Protections,

 the Debtors may lose the opportunity to obtain the highest or best offer for the Assets and would

 certainly lose the downside protection that will be afforded by the existence of the Stalking Horse

 Bidder(s) and Stalking Horse Agreement.

                    53.     Moreover, the Stalking Horse Bidder(s) will have expended, and will

 continue to expend, considerable time, money and energy in connection with the Transaction and




BID PROCEDURES AND SALE MOTION                                                               PAGE 26
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 27 of 41



 will engage in extended and lengthy good faith negotiations. In particular, any Stalking Horse

 Agreement will be the culmination of a marketing effort and part of a process undertaken by the

 Debtors, and the Debtors’ professionals to identify and negotiate a transaction that the Debtors

 believe to be the highest and best proposal for an acquisition of the Debtors’ Assets. Therefore,

 the Debtors’ believe that granting any Bid Protections requested by the Debtors pursuant to any

 Stalking Horse Order(s) will provide a postpetition benefit to the Debtors’ estates and maximize

 the value realized for the benefit of the Debtors’ estates, their creditors, and other parties in

 interest.

                    54.     Finally, payment of the Bid Protections in the context of a sale to another

 purchaser that outbids a Stalking Horse Bidder will not diminish the Debtors’ estates to the extent

 they become payable, as the Bid Procedures require that any competing bid must exceed a

 Stalking Horse Bid by an amount in excess of the break-up fee and expense reimbursement. For

 the foregoing reasons, any Bid Protections reflect a sound business purpose, are fair and

 appropriate under the circumstances, and should be approved.

                    55.     “A break-up fee should constitute a fair and reasonable percentage of the

 proposed purchase price, and should be reasonably related to the risk, effort, and expenses of the

 prospective purchaser. When reasonable in relation to the bidder’s efforts and to the magnitude

 of the transaction, break-up fees are generally permissible.” Official Comm. of Subordinated

 Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 662 (S.D.N.Y.

 1992). See, e.g., In re Rupari Holding Corp., Case No. 17-10793, 2017 Bankr. LEXIS 4042, at

 *119 (Bankr. D. Del. June 7, 2019) (authorizing a breakup fee of 4%); In re Edge Petroleum

 Corp., et al., Case No. 09-20644 (Bankr. S.D. Tex.) [Dkt. No. 57] (finding a breakup fee of 3.14%

 plus expenses was reasonable); In re Erickson Retirement Cmtys., LLC, Case No. 09-37010-SGJ




BID PROCEDURES AND SALE MOTION                                                                 PAGE 27
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 28 of 41



 (Bankr. N.D. Tex.) [Dkt. No. 272] (finding break-up fee and expenses equal to 3.5% of purchase

 price reasonable.). Here, any break-up fee requested by the Debtors will be a fair, reasonable

 percentage of the purchase price and therefore appropriate in light of the size and nature of the

 transaction.

                    56.     As additional support, section 105(a) of the Bankruptcy Code provides that

 the Court “may issue any order, process or judgment that is necessary or appropriate to carry out

 the provisions of this title.”        11 U.S.C. § 105(a).          As described above, approval of any Bid

 Protections will greatly assist the Debtors in maximizing the value that that can obtained for all

 or portions of the Assets. Consequently, granting the requested relief is “appropriate” under the

 circumstances.

E.       Approval of the Sale is Warranted Under Bankruptcy Code 363(b).

                    57.     If a sale of substantially all of the Debtors’ Assets is pursued, at the

 conclusion of the Sale Hearing, the Debtors will request that the Court enter the Sale Order,

 approving the sale of the Assets to the Stalking Horse Bidder(s) or such other Qualified Bidder

 who submits the Successful Bid (with any liens, claims, interests and encumbrances attaching to

 the net proceeds of the sale with the same force, validity, effect, priority and enforceability as

 such interest had in the Assets before such sale). 10 The Debtors submit that they will not make

 such a request unless it is in the best interest of the Debtors’ estates and creditors.

                    58.     Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after

 notice and a hearing, may use, sell, or lease, other than in the ordinary course of business, property

 of the estate.” 11 U.S.C. § 363(b)(1). To approve the use, sale, or lease of the property outside



10
  To be clear, if the Debtors pursue a Sale, this portion of the relief is requested to be entered after the Sale Hearing
in the form of a Sale Order. The Debtors hereby reserve the right to file supplemental pleadings in support of their
request for entry of the Sale Order.



BID PROCEDURES AND SALE MOTION                                                                                 PAGE 28
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 29 of 41



 the ordinary course of business, the Court need only determine that the Debtors’ decision is

 supported by “some articulated business justification” as established by the Second Circuit in

 Committee of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070

 (2d. Cir. 1983), which decision has been adopted in this Circuit. Inst. Creditors of Continental

 Airlines, Inc. v. Continental Airlines, Inc. (In re Continental Airlines, Inc.), 780 F.2d 1223, 1226

 (5th Cir. 1986); Cadle Company v. Mims (In re Moore), 608 F.3d 253, 263 (5th Cir. 2010); see

 also Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996); Fulton State Bank v Schipper

 (In re Schipper), 933 F.2d 513 (7th Cir. 1991); In re Condere Corp., 228 B.R. 615, 628-29 (Bankr.

 S.D. Miss. 1998); In re San Jacinto Glass Industries, Inc., 93 B.R. 934, 944 (Bankr. S.D. Tex.

 1988). Once a debtor articulates a valid business justification, “[t]he business judgment rule ‘is

 a presumption that in making the business decision the directors of a corporation acted on an

 informed basis, in good faith and in the honest belief that the action was in the best interests of

 the company.’” In re S.N.A. Nut Co., 186 B.R. 98 (Bonier. N.D. Ill. 1995); see In re Integrated

 Res., Inc., 147 B.R. at 656 (Bankr. S.D.N.Y. 1992); Comm. Of Asbestos-Related Litigants v.

 Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986)

 (“a presumption of reasonableness attaches to a debtor’s management decisions.”). See also In

 re ASARCO, L.L.C. v. Elliott Mgmt. (In re ASARCO, L.L.C.), 650 F.3d 593, 601 (5th Cir. 2011)

 (“The business judgment standard in section 363 is flexible and encourages discretion.”). In

 evaluating such a sale, a court must balance the need for flexibility with the concern of affected

 creditors. In re ASARCO, L.L.C., 650 F.3d at 601; In re Terrace Gardens Park P’ship, 96 B.R.

 at 715.

                    59.     Thus, if a debtor’s actions satisfy the business judgment rule, then the

 transaction in question should be approved under Bankruptcy Code section 363(b)(1). When




BID PROCEDURES AND SALE MOTION                                                               PAGE 29
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 30 of 41



 applying the business judgment standard, courts show great deference to a debtor’s business

 decisions. In the Matter of ASARCO, L.L.C. v. Elliott Mgmt. (In re ASARCO, L.L.C.), 650 F.3d

 at 601; In re Terrace Gardens Park P’ship, 96 B.R. 707, 715 (Bankr. W.D. Tex. 1989).

                    60.     The Debtors’ request for entry of the Sale Order, if any, will be based on

 their sound business justification for selling the Assets. Based on a careful review of the Debtors’

 financial position and the Debtors’ ongoing and future business prospects, the Debtors and their

 advisors have concluded that an expedited sale of the Assets in accordance with the procedures

 set forth in the Bid Procedures may be the best method to maximize recoveries to the estates.

 Asset value maximization is a sound business purpose warranting authorization of any proposed

 sale. For the reasons discussed herein, the Debtors believe that a sale of the Assets may be the

 best way to maximize value for the benefit of creditors and stem any further deterioration of the

 going concern value of the company.

                    61.     The Debtors have proposed a fair and open process for achieving the goal

 of obtaining the highest or best offer in a sale of the Assets for the benefit of the Debtors’ estates

 and creditors. The sale of the Assets will be subject to competing bids, enhancing the Debtors’

 ability to receive the highest or otherwise best value for the Assets. Consequently, the fairness

 and reasonableness of the consideration to be received by the Debtors if a Sale is conducted will

 ultimately be demonstrated by a “market check” through the auction process, which is the best

 means for establishing whether a fair and reasonable price is being paid.

                    62.     For the reasons outlined above, the Debtors assert that any sale of their

 Assets pursuant to the Bid Procedures will be a sound exercise of their business judgment and

 supported by the facts and circumstances of these cases.




BID PROCEDURES AND SALE MOTION                                                                 PAGE 30
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 31 of 41



                    63.     Moreover, all creditors and parties in interest will receive adequate notice

 of the Bid Procedures and the Sale Hearing, as set forth herein. Such notice is reasonably

 calculated to provide timely and adequate notice to the Debtors’ major creditor constituencies,

 those parties most interested in these cases, those parties potentially interested in bidding on the

 Assets and others whose interests are potentially implicated by a proposed sale. Accordingly,

 moving forward with a sale process as soon as possible is in the best interests of the Debtors’

 creditors and parties in interest.

F.       The Proposed Sale Satisfies the Requirements of Section 363(f) for a Sale Free and
         Clear of Interests.

                    64.     Section 363(f) of the Bankruptcy Code permits a debtor to sell its assets free

 and clear of all liens, claims, interests, charges and encumbrances (with any such liens, claims,

 interests, charges, and encumbrances attaching to the net proceeds of the sale with the same rights

 and priorities therein as in the sold assets). 11 U.S.C. § 363(f). Because section 363(f) of the

 Bankruptcy Code is drafted in the disjunctive, satisfaction of any of its five requirements will

 suffice to permit the sale of the Assets free and clear of the interest. In re Motors Liquidation Co.,

 829 F.3d 135, 154 (2d Cir. 2016) (“A sale pursuant to § 363(b) may be made ‘free and clear of

 any interest in such property’ if any condition on a list of conditions is met.”); Michigan

 Employment Sec. Comm. (In re Wolverine Radio Co.), 930 F.2d 1132, 1147 n.24 (6th Cir. 1991)

 (stating that “Bankruptcy Code §363(f) is written in the disjunctive” and holding that the court

 may approve the sale free and clear provided that at least one of the subsections of § 363(f) is

 met.); In re Ditech Holding Corp., 606 B.R. 544, 580 (Bankr. S.D.N.Y. 2019) (“A sale pursuant

 to section 363(b) may be made ‘free and clear of any interest in such property’ if the trustee or

 debtor satisfies any of the conditions set forth in section 363(f).”). If a Sale is pursued, the Debtors




BID PROCEDURES AND SALE MOTION                                                                    PAGE 31
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 32 of 41



 believe they will be able to demonstrate at the Sale Hearing that one or more of the conditions in

 section 363(f) of the Bankruptcy Code have been satisfied.

                    65.     Additionally, the Court also may authorize the sale of a debtor’s assets free

 and clear of any liens pursuant to section 105 of the Bankruptcy Code, even if section 363(f) did

 not apply. See In re Ditech Holding Corp., 606 B.R. at 591 (“[P]lan sales can be free and clear

 of claims without invoking section 363(f).”); In re Trans World Airlines. Inc., No. 01–0056, 2001

 WL 1820325, at *3 (Bankr. D. Del. Mar. 27, 2001) (“[B]ankruptcy courts have long had the

 authority to authorize the sale of estate assets free and clear even in the absence of section

 363(f).”); see also Volvo White Truck Corp. v. Chambersberg Beverage, Inc. (In re White Motor

 Credit Corp.), 75 B.R. 944, 948 (Bankr. N.D. Ohio 1987) (“Authority to conduct such sales [free

 and clear of liens] is within the court’s equitable powers when necessary to carry out the

 provisions of Title 11.”).

                    66.     The Debtors believe that one or more of the tests of section 363(f) are

 satisfied with respect to the transfer of the Assets as agreed to with a Prevailing Purchaser. First,

 the Agent may consent to the sale free and clear under section 363(f)(2). In the event it does not,

 a sale free and clear may proceed pursuant to section 363(f)(5) of the Bankruptcy Code because

 the Agent will be paid from the proceeds of the sale and the Debtors will establish at the Sale

 Hearing that the Agent can be compelled to accept a monetary satisfaction of its claims.

                    67.     The Debtors propose that all liens, claims, encumbrances, or interests attach

 to the sale proceeds with the same force, validity, effect, priority and enforceability as such

 interests had in the Assets before such sale. 11


11
    The Prevailing Purchaser shall have no successor liability for any claims against the Debtors. Courts have
consistently held that the purchaser of a debtor’s assets under Bankruptcy Code section 363 takes such assets free and
clear of successor liability resulting or arising from pre-existing claims. Such successor liability-type claims would
frustrate the purpose of an order authorizing the sale of estate assets free and clear of all “interests.” Accordingly, the



BID PROCEDURES AND SALE MOTION                                                                                   PAGE 32
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 33 of 41



G.       The Bid Procedures Were Designed to Prevent Collusion Among Parties in Interest.

                    68.     The Bid Procedures require each Qualified Bidder participating in the

 Auction to confirm that it has not engaged in any collusion with respect to the bidding. Thus,

 section 363(n) of the Bankruptcy Code governing collusive sales is inapplicable to any sale of the

 Debtors’ Assets pursuant to the Bid Procedures. 11 U.S.C. § 363(n).

H.       The Prevailing Purchaser Should be Entitled to the Protections of Section 363(m).

                    69.     Pursuant to section 363(m) of the Bankruptcy Code, a good faith purchaser

 is one who purchases assets for value, in good faith, and without notice of adverse claims. See

 O’Dwyer v. O’Dwyer (In re O’Dwyer), 611 Fed. App’x 195, 200 (5th Cir. 2015); Mark Bell Furn.

 Warehouse, Inc. v. D.M. Reid Assoc., Ltd. (In re Mark Bell Furniture Warehouse, Inc.), 992 F.2d

 7, 9 (1st Cir. 1993); In re Abbotts Dairies of Pa., 788 F.2d 143, 147 (3d Cir. 1986); Willemain v.

 Kivitz (In re Willemain), 764 F.2d 1019, 1023 (4th Cir. 1985); Factory Mut. Ins. V. Panda Energy

 Int’l (In re Hereford Biofuels, LP), 466 B.R. 841, 860 (Bankr. N.D. Tex. 2012). To the extent the

 Debtors seek Court approval of a Sale, the Debtors will adduce facts at the Sale Hearing

 demonstrating that any bidder who is deemed the Prevailing Purchaser for the Assets had

 negotiated at arm’s length, with all parties represented by their own counsel.




purchasing parties should not be subject to further claims related to a debtor’s pre-sale conduct. See, e.g., MacArthur
Co. v. Johns-Manville Corp. (In re Johns-Manville Corp.), 837 F.2d 89, 91 (2d Cir. 1988) (channeling of claims to
proceeds of sale consistent with intent of sale free and clear under Bankruptcy Code section 363(f)); Ninth Ave.
Remedial Grp. v. Allis-Chalmers Corp., 195 B.R. 716, 732 (Bankr. N.D. Ind. 1996) (stating that a bankruptcy court
has the power to sell assets free and clear of any interest that could be brought against the bankruptcy estate during
the bankruptcy); Am. Living Sys. v. Bonapfel (In re All Am. of Ashburn, Inc.), 56 B.R. 186, 189–90 (Bankr. N.D. Ga.
1986) (product liability claims precluded on successor liability doctrine where assets were sold free and clear pursuant
to Bankruptcy Code section 363(f)); aff’d sub. nom., Griffen v. Bonapfel, 805 F.2d 1515 (11th Cir. 1986); In re
Hoffman, 53 B.R. 874, 876 (Bankr. D. R.I. 1985) (transfer of liquor license pursuant to Bankruptcy Code section
363(f) was made free and clear of any interest permissible even though estate had unpaid tax liability); Rubinstein v.
Alaska Pac. Consortium (In re New England Fish Co.), 19 B.R. 323, 329 (Bankr. W.D. Wash. 1982) (transfer of
property pursuant to Bankruptcy Code section 363(f) was made free and clear of Title VII employment discrimination
and civil rights claims of debtors’ employees).



BID PROCEDURES AND SALE MOTION                                                                                PAGE 33
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 34 of 41



                    70.     Accordingly, any sale order entered will include a provision that the

 Prevailing Purchaser for the Assets is a “good faith” purchaser within the meaning of section

 363(m) of the Bankruptcy Code. The Debtors believe that providing the Prevailing Purchaser

 with such protection will ensure that the Debtors will receive the maximum price for the Assets

 and that any Sale will close promptly.

I.       The Debtors Have Exercised Sound Business Judgment and Will Provide Adequate
         Notice and an Opportunity to Object to the Assumption and Assignment of Executory
         Contracts and Unexpired Leases.

                    71.     In connection with the potential assumption and assignment of the Desired

 365 Contracts, establishing a process is necessary by which (a) the Debtors and the non-debtor

 counterparties can reconcile cure obligations, if any, in accordance with Bankruptcy Code section

 365, and (b) such counterparties can object to the assumption and assignment of executory

 contracts and unexpired leases and any applicable Cure Costs.

                    72.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a

 debtor in possession “subject to the court’s approval, may assume or reject any executory contract

 or [unexpired] lease of the debtor.” 11 U.S.C. § 365(a). The standard governing bankruptcy court

 approval of a debtor’s decision to assume or reject an executory contract or unexpired lease is

 whether the debtor’s reasonable business judgment supports assumption or rejection. See, e.g.,

 In re Senior Care Ctrs., LLC, No. 18-33967, 2019 Bankr. LEXIS 3185, at *7 (Bankr. D. N.D.

 Tex. Oct. 4, 2019) (citing Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th

 Cir. 1985)); In re Republic Airways Holdings Inc., 2016 Bankr. LEXIS 1927, at *10-11 (Bankr.

 S.D.N.Y. May 3, 2016) (citing NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (stating

 that Section 365 is traditionally subject to the “business judgment” standard); In re Gucci, 193

 B.R. 411 (S.D.N.Y. 1996). If the debtor’s business judgment has been reasonably exercised, a

 court should approve the assumption or rejection of an unexpired lease or executory contract. See


BID PROCEDURES AND SALE MOTION                                                               PAGE 34
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 35 of 41



 Mission Prod. Holdings v. Tempnology, LLC, 139 S. Ct. 1652, 1658 (2019) (“The bankruptcy

 court will generally approve [the debtor’s] choice, under the deferential ‘business judgment’

 rule.”) (citing NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984)); see also Group of

 Institutional Investors v. Chicago M. St. P. & P.R.R. Co., 318 U.S. 523 (1943); Sharon Steel Corp.

 v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 39–40 (3d. Cir. 1989). Under the business

 judgment test, a court should approve a debtor’s proposed assumption if such assumption will

 benefit the estate. In re Tayfur, 599 Fed. App’x. 44, 46 (3rd Cir. 2015); In re Republic Airways

 Holdings Inc., Case No. 16-10429, 2016 Bankr. LEXIS 1927, at *10-11 (Bankr. S.D.N.Y. May

 3, 2016) (“Courts generally will not second-guess a debtor's business judgment concerning

 whether an assumption or rejection benefits the debtor's estate.”); In re Gunner Hotel Assoc., 96

 B.R. 696, 698, (Bankr. W.D. Tex. 1988); In re Food City, Inc., 94 B.R. 91, 93-94 (Bankr. W.D.

 Tex. 1988); Wheeling-Pittsburgh Steel Corp. v. West Penn Power Co. (In re Wheeling-Pittsburgh

 Steel Corp.), 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987) (quoting In re Stable Mews Assoc., 41

 B.R. 594, 596 (Bankr. S.D.N.Y. 1984) (“The business judgment test “requires only that the trustee

 (or debtor-in-possession) demonstrate that rejection of the executory contract will benefit the

 estate.”). Any more exacting scrutiny would slow the administration of a debtor’s estate and

 increase costs, interfere with the Bankruptcy Code’s provision for private control of

 administration of the estate, and threaten the Court’s ability to control a case impartially. See

 Richmond Leasing Co. v. Capital Bank, NA., 762 F.2d 1303, 1311 (5th Cir. 1985). Moreover,

 pursuant to section 365(b)(1) of the Bankruptcy Code, for a debtor to assume an executory

 contract, it must “cure, or provide adequate assurance that the debtor will promptly cure,” any

 default, including compensation for any “actual pecuniary loss” relating to such default. 11

 U.S.C. § 365(b)(1).




BID PROCEDURES AND SALE MOTION                                                             PAGE 35
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 36 of 41



                    73.     Section 365(f) of the Bankruptcy Code provides that once an executory

 contract is assumed, the debtor may elect to assign such contract if “adequate assurance of future

 performance is provided.” 11 U.S.C. § 365(f)(2). See also L.R.S.C. Co. v. Rickel Home Centers,

 Inc. (In re Rickel Home Center, Inc.), 209 F.3d 291, 299 (3d Cir. 2000) (“The Code generally

 favors free assignability as a means to maximize the value of the debtor’s estate.”); see also RPD

 Holdings, L.L.C. v. Tech Pharm. Servs. (In re Provider Meds, L.L.C.), 907 F.3d 845, 851 (5th

 Cir. 2018) (“Once a trustee assumes an executory contract, a trustee may generally also assign

 the contract even where legal or contractual provisions would otherwise prohibit assignment.”);

 Leonard v. General Motors Corp. (In re Headquarters Dodge, Inc.), 13 F.3d 674, 682 (3d Cir.

 1994) (noting purpose of section 365(f) is to assist trustee in realizing the full value of the debtor’s

 assets). The meaning of “adequate assurance of future performance” depends on the facts and

 circumstances of each case, but should be given “practical, pragmatic construction.” Carlisle

 Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B. R. 524, 538 (Bankr. D.N.J. 1989). See

 also Absinthe Bar, L.L.C. v. Bourbon Saloon, Inc. (In re Bourbon Saloon, Inc.), 647 Fed. App’x.

 342, 346 (5th Cir. 2016) (“A bankruptcy court’s determination of adequate assurance of future

 performance and the ability to cure under § 365 is a fact-specific question.”) (citing Tex. Health

 Enters. Inc. v. Lytle Nursing Home (In re Tex. Health Enters. Inc.), 72 F. App’x. 122, 126 (5th

 Cir. 2003)); Winters Nursery LLC v. Color Spot Holdings, Inc. (In re Color Spot Holdings, Inc.),

 2018 WL 3996938, at *2 (D. Del. 2018); In re Texas Health Enterprises, Inc., 246 B.R. 832, 834

 (Bankr. E.D. Tex Jan. 27, 2000); In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y.

 1985) (stating that adequate assurance of future performance does not mean absolute assurance

 that debtor will thrive). Among other things, adequate assurance may be given by demonstrating

 the assignee’s financial health and experience in managing the type of enterprise or property




BID PROCEDURES AND SALE MOTION                                                                   PAGE 36
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 37 of 41



 assigned. In re Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986) (adequate assurance

 of future performance is present when a prospective assignee of a lease from debtors has financial

 resources and has expressed willingness to devote sufficient funding to business in order to give

 it strong likelihood of succeeding); In re Old South Coors, Inc., 27 B.R. 923, 926 (Bankr. N.D.

 Miss. 1983) (finding that successful business experience and financial strength of assignees met

 “all reasonable standards of adequate assurance . . . .”).

                    74.     Here, adequate assurance of future performance with respect to the

 Prevailing Purchaser shall be presented at any Sale Hearing. Upon any closing, the Prevailing

 Purchaser will have financial resources sufficient to perform under any executory contracts or

 unexpired leases it seeks to have assumed by the Debtors. To the extent that any defaults exist

 under any executory contracts and unexpired leases that are to be Assigned in connection with

 the Transaction, the Prevailing Purchaser will cure any such default contemporaneously with or

 as soon as practicable after consummation of an assumption and assignment of such executory

 contract or unexpired lease. Moreover, if necessary, the Debtors will adduce facts at the Sale

 Hearing on any objection demonstrating the financial wherewithal of the Prevailing Purchaser

 and its willingness and ability to perform under the executory contracts and unexpired leases to

 be assigned to it. If the Debtors seek approval of a Sale, the Sale Hearing will provide the Court

 and other interested parties ample opportunity to evaluate and, if necessary, challenge the ability

 of the Prevailing Purchaser to provide adequate assurance of future performance under the

 executory contracts and unexpired leases that it seeks to assume.

                    75.     Additionally, the proposed Objection and Cure Procedures for the

 identification and payment of Cure Amounts are appropriately and reasonably tailored to provide

 non-debtor counterparties of the Desired 365 Contracts with adequate notice of the proposed




BID PROCEDURES AND SALE MOTION                                                              PAGE 37
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 38 of 41



 assumption and assignment of their applicable contract, as well as the proposed Cure Amounts

 related thereto, if any. Such non-debtor parties to the Desired 365 Contract are given an

 opportunity to object to the proposed assumption and assignment and, in the event an objection

 is not resolved and the Debtors, nonetheless, seek to assume the contract of such objecting

 counterparty, the Court will adjudicate the dispute, including issues pertaining to adequate

 assurance of future performance.

                    76.      If the Debtors pursue a Sale, on the closing date of the Transaction, or as

 soon thereafter as practicable, the Prevailing Purchaser will (a) pay each of the counterparties to

 the Desired 365 Contracts assumed and assigned as part of the Transaction for which there is not

 a dispute as to Cure Amounts, or such other party as is necessary to cure defaults, the Cure

 Amounts related to the Desired 365 Contracts; and (b) with respect to the Desired 365 Contracts

 for which the Cure Amounts are disputed, if any, pay such Cure Amount as determined by the

 Court at the Sale Hearing or otherwise. The payment of any Cure Amounts, as directed by the

 Court, will be in full and final satisfaction of all obligations to cure defaults and will compensate

 the respective counterparties to the Desired 365 Contracts for any pecuniary losses under such

 contracts or leases pursuant to Bankruptcy Code section 365(b)(1).

                    77.     As set forth in the Objection and Cure Procedures, the Debtors are also

 requesting that any Counterparty that fails to object to the proposed assumption and assignment

 of any Desired 365 Contract be deemed to consent to the assumption and assignment of the

 applicable Desired 365 Contract pursuant to Bankruptcy Code section 365 and on the terms set

 forth in the Sale Order, notwithstanding any anti-alienation provision or other restriction on

 assignment contained in the applicable contract or lease. See, e.g., In re Alta Mesa Resources,

 Inc., Case No. 19-35133 (Bankr. S.D. Tex., Sept. 11, 2019) [Dkt. 317] (citing Hargrave v.




BID PROCEDURES AND SALE MOTION                                                                  PAGE 38
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 39 of 41



 Township of Pemberton (In re Tabone, Inc.), 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (finding

 that by not objecting to sale motion, creditor was deemed to consent)).

                    78.     The Debtors respectfully submit that the procedures proposed herein for

 executory contracts and unexpired leases being Assigned at any Closing are appropriate and

 reasonably tailored to provide adequate notice to the counterparties of any such contract (the

 “Contract Notice Parties”) in the form of the Assumption Notice of the proposed assumption

 and/or assignment of their applicable contract, as well as proposed Cure Amounts, if applicable.

 Thus, the Court should approve the Objection and Cure Procedures and authorize the Debtors to

 assume and assign executory contracts and unexpired leases as may be set forth in the Prevailing

 Purchaser’s asset purchase agreement.

J.       The Court Should Waive the Stay of Bankruptcy Rules 6004 and 6006.

                    79.     Because time is of the essence in regard to the Transaction, the Debtors

 request that the Court waive the 14-day stay (a) provided in Bankruptcy Rule 6004(h) in all orders

 requested to be entered herein and (b) provided in Bankruptcy Rule 6006(d) in the Sale Order.

                                          Reservation of Rights

                    80.     Nothing contained herein is intended to be or shall be deemed as (a) an

 admission as to the validity of any claim against the Debtors; (b) a waiver of the Debtors’ or any

 appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim;

 (c) a waiver or limitation of the Debtors’ rights under the Bankruptcy Code or any other applicable

 nonbankruptcy law; (d) an admission as to whether any contract or lease is an executory contract

 or unexpired lease; (e) an approval, assumption, adoption, or rejection of any agreement, contract,

 lease, program, or policy under section 365 of the Bankruptcy Code; or (f) a waiver of the rights

 of parties in interest to contest whether any of the interests described herein constitute property

 of the Debtors’ estate. The Debtors expressly reserve all of their rights with respect to the


BID PROCEDURES AND SALE MOTION                                                                PAGE 39
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 40 of 41



 foregoing matters. Likewise, if the Court grants the relief sought herein, any payment made

 pursuant to the Court’s order is not intended to be and should not be construed as an admission

 to the validity of any claim or a waiver of the Debtors’ or any party in interest’s rights to

 subsequently dispute and/or contest such claim.

                                           No Prior Request

                    81.     No previous request for the relief sought herein has been made by the

 Debtors to this or any other court.

                                                 Conclusion

         WHEREFORE, the Debtors respectfully request (a) entry of the Bid Procedures Order

and; (b) if the Debtors ultimately pursue a Sale, entry of the Sale Order granting the relief requested

herein; and (c) such other and further relief as the Court may deem just and proper, both at law

and in equity.



                                   [remainder of page intentionally left blank]




BID PROCEDURES AND SALE MOTION                                                                 PAGE 40
511851.000057 22869076.15
        Case 19-36444 Document 100 Filed in TXSB on 12/11/19 Page 41 of 41



DATED:          December 11, 2019
                Houston, Texas


                                       Respectfully submitted,

                                       THOMPSON & KNIGHT LLP

                                       By: /s/ David M. Bennett   .
                                       David M. Bennett
                                       State Bar No. 02139600
                                       Email: david.bennett@tklaw.com
                                       1722 Routh St., Suite 1500
                                       Dallas, TX 75201
                                       Telephone: (214) 969-1700
                                       Facsimile: (214) 969-1751

                                       and

                                       Demetra L. Liggins
                                       State Bar No. 24026844
                                       Email: demetra.liggins@tklaw.com
                                       Anthony F. Pirraglia
                                       State Bar No. 24103017
                                       Email: anthony.pirraglia@tklaw.com
                                       811 Main Street, Suite 2500
                                       Houston, TX 77002
                                       Telephone: (713) 654-8111
                                       Facsimile: (713) 654-1871

                                       PROPOSED COUNSEL FOR DEBTORS AND
                                       DEBTORS IN POSSESSION




BID PROCEDURES AND SALE MOTION                                              PAGE 41
511851.000057 22869076.15
